Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 1 of 14 PageID #: 1198




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

   STEVE ROGERS,                            )
                                            )
                            Plaintiff,      )
                                            )
                         v.                 )                        Case No. 1:19-cv-03722-TWP-MPB
                                            )
   WEXFORD OF INDIANA, LLC, PAUL A.         )
   TALBOT, M.D., and LAURA BODKIN, Previous )
   Grievance Specialist,                    )
                                            )
                            Defendants.     )

                             ENTRY DENYING MEDICAL DEFENDANTS'
                               MOTION FOR SUMMARY JUDGMENT

           This matter is before the Court on a Motion for Summary Judgment filed by Defendants

   Wexford of Indiana, LLC, ("Wexford"), and Paul A. Talbot, M.D., ("Dr. Talbot") (collectively

   "the Medical Defendants") 1. (Dkt. 98.) While a prisoner in the Indiana Department of Correction,

   Plaintiff Steve Rogers ("Rogers"), developed hernias, underwent surgery and suffered a great deal

   of pain. He initiated this action alleging the Medical Defendants were deliberately indifferent to

   his serious medical needs and deprived him of the level of medical care required by the Eighth

   Amendment to the United States Constitution. Because the evidence would allow a reasonable

   jury to find both of the Medical Defendants responsible for violations of Rogers' Eighth

   Amendment rights, their Motion is denied.

                                I. SUMMARY JUDGMENT STANDARD

           A motion for summary judgment asks the Court to find that the movant is entitled to

   judgment as a matter of law because there is no genuine dispute as to any material fact. Federal


   1
     Mr. Rogers also asserts claims against a prison employee, Laura Bodkin, who handled grievances about his medical
   issues. Laura Bodkin has also filed a Motion for Summary Judgment. (Dkt. 102). The Court will address her Motion
   in a separate order.
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 2 of 14 PageID #: 1199




   Rule of Civil Procedure. 56(a). A party must support any asserted disputed or undisputed fact by

   citing to specific portions of the record, including depositions, documents, or affidavits. Fed. R.

   Civ. P. 56(c)(1)(A). A party may also support a fact by showing that the materials cited by an

   adverse party do not establish the absence or presence of a genuine dispute or that the adverse

   party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

   Affidavits or declarations must be made on personal knowledge, set out facts that would be

   admissible in evidence, and show that the affiant is competent to testify on the matters stated. Fed.

   R. Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant's factual assertion

   can result in the movant's fact being considered undisputed, and potentially in the grant of

   summary judgment. Fed. R. Civ. P. 56(e).

          In deciding a motion for summary judgment, the only disputed facts that matter are material

   ones—those that might affect the outcome of the suit under the governing law. Williams v. Brooks,

   809 F.3d 936, 941-42 (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the

   evidence is such that a reasonable jury could return a verdict for the nonmoving party.'" Daugherty

   v. Page, 906 F.3d 606, 609−10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

   242, 248 (1986)). The court views the record in the light most favorable to the non-moving party

   and draws all reasonable inferences in that party's favor. Skiba v. Ill. Cent. R.R., 884 F.3d 708,

   717 (7th Cir. 2018). It cannot weigh evidence or make credibility determinations on summary

   judgment because those tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th

   Cir. 2014). The court need only consider the cited materials and need not "scour the record" for

   evidence that is potentially relevant. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573−74 (7th

   Cir. 2017) (quotation marks omitted); see also Fed. R. Civ. P. 56(c)(3).




                                                    2
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 3 of 14 PageID #: 1200




                                       II. FACTUAL BACKGROUND

           The following facts are drawn from the undisputed evidence or, where disputed, are set

   forth in the light most favorable to Rogers, the non-moving party.

           Rogers is a 72 year old prisoner in the Indiana Department of Correction who suffered a

   medical injury in the form of a hernia in approximately 2017. (Dkt. 118 at 1). Defendant Wexford

   contracted to provide medical care to Indiana Department of Correction inmates during the time

   Mr. Rogers dealt with his hernias, and Dr. Talbot was Mr. Rogers' physician in 2019.

   A.      First Hernia and Treatment at Wabash Valley Correctional Facility ("Wabash")

           It is not clear when Rogers was first diagnosed with a hernia. The earliest medical

   appointment documented in the record took place January 14, 2019, when he arrived at Pendleton

   Correctional Facility ("Pendleton") from Wabash Valley Correctional Facility ("Wabash"). (Dkt.

   100-2 at 1.)

           It is clear, however, that Rogers had an inguinal hernia near his right groin by April 2018,

   while he was still at Wabash. "An inguinal hernia occurs when tissue, such as part of the intestine,

   protrudes through a weak spot in the abdominal muscles." 2 Rogers was already managing hepatitis

   C, chronic liver disease, and cirrhosis. (Dkt. 100-2 at 8.) He had a hernia surgically repaired once

   in the past. Id. at 14. He notified the medical staff of his 2018 hernia through an April 23, 2018

   Request for Health Care, stating, "I would like to know the reason I can't have the hernia I have

   fixed, taken care of?" (Dkt. 119 at 8.)




   2
      Mayo Clinic, Inguinal hernia, https://www.mayoclinic.org/diseases-conditions/inguinal-hernia/symptoms-
   causes/syc-20351547 (last visited July 9, 2021); see also Rowe v. Gibson, 798 F.3d 622, 628 (7th Cir. 2015) (Courts
   may refer to "medical information [that] can be gleaned from the websites of highly reputable medical centers" in
   summary judgment rulings, even if it has not been presented by the parties.).


                                                           3
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 4 of 14 PageID #: 1201




          The record indicates vaguely that Wexford's regional director discussed Rogers' hernia

   with a surgeon in May 2018, but the surgeon was not willing to operate. (Dkt. 100-2 at 15.) The

   Medical Defendants have not filed medical records documenting the basis for the surgeon's refusal.

          Rogers submitted more Requests for Health Care in the summer of 2018. On August 15,

   2018, he wrote, "I want to . . . [t]alk to you about this hernia which is causing me more pain from

   what I have already. I would like to have it checked by a doctor that speciali[zes] in this area."

   (Dkt. 119 at 9.) On September 6, 2018, he reported that his hernia belt provided no relief. Id. at

   10. Rogers later clarified that the hernia belt "just fit around [his] stomach" and provided no

   support for his hernia, which was near his right groin. (Dkt. 100-3 at 8 (Rogers Dep. 27:22–28:9).)

   B.     Move to Pendleton and Emergence of Second Hernia

          On December 25, 2018, while still at Wabash, Rogers submitted a Request for Health Care

   stating that his hernia was at least eight months old and "getting worse." (Dkt. 119 at 10.) "It is

   down in my testicle sac," he wrote, "causing a lot of discomfort, and more pain than I already

   have". Id.

          Shortly thereafter, Rogers was moved to Pendleton. Hernias do not improve without

   treatment, 3 but the Pendleton staff did not even recognize Rogers' hernia during his appointments

   there. His medical intake papers do not refer to his hernia at all. (Dkt. 100-2 at 1–6.) Inexplicably,

   Dr. Talbot recorded on January 19, 2019 that Rogers did not have a hernia. Id. at 9 ("No hernia.").

          Over the next three weeks, Rogers continued to report that his hernia was "causing more

   problems" than his hepatitis and liver disease. (Dkt. 119 at 10.) Moreover, he now had a "knot"

   in his stomach. Id. at 11. A nurse examined Rogers on February 15, 2019 and recognized the



   3
     Mayo Clinic, Inguinal hernia, https://www.mayoclinic.org/diseases-conditions/inguinal-hernia/
   symptoms-causes/syc-20351547 ("An inguinal hernia . . . doesn't improve on its own . . . .").



                                                     4
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 5 of 14 PageID #: 1202




   "knot" as a large, umbilical hernia. (Dkt. 100-2 at 12–13.) "An umbilical hernia occurs when part

   of your intestine bulges through the opening in your abdominal muscles near your bellybutton

   (navel)." 4 "Umbilical hernias are common and typically harmless," although "[u]mbilical hernias

   that appear during adulthood are more likely to need surgical repair."

              Dr. Talbot examined Rogers on February 20, 2019. (Dkt. 100-2 at 15–18.) For the first

   time, Dr. Talbot acknowledged Rogers' inguinal hernia. Dr. Talbot described the inguinal hernia

   as "extending the length of the right inguinal canal" with a "golf-ball sized mass in [his] scrotum."

   Id. at 17. He noted that the hernia was tender and that Rogers could reduce the hernia (that is, push

   it back into the abdominal cavity) only while lying down and only with pain. Id.

              Dr. Talbot also observed a baseball-sized mass near Rogers' navel, but he found it more

   likely to be a lipoma than an umbilical hernia. Id. at 16–17. "A lipoma is a round or oval-shaped

   lump of tissue that grows just beneath the skin. . . . Lipomas are benign soft tissue tumors. They

   grow slowly and are not cancerous." 5

              Following the February 20, 2019 appointment, Dr. Talbot ordered a hernia belt but no

   treatment for Rogers' inguinal hernia. (Dkt. 100-2 at 18.) Dr. Talbot noted that a surgeon

   expressed unwillingness to operate on Rogers' inguinal hernia in May 2018. 6 Id. at 15. Dr. Talbot

   states now that he "submitted a request for" a liver ultrasound after the February 20, 2019




   4
     Mayo Clinic, Umbilical hernia, https://www.mayoclinic.org/diseases-conditions/umbilical-hernia/
   symptoms-causes/syc-20378685 (last visited July 29, 2021).
   5
       Cleveland Clinic, Lipoma, https://my.clevelandclinic.org/health/diseases/15008-lipomas (last visited July 22, 2021).
   6
     Dr. Talbot states now that the surgeon refused to operate in 2018 because Rogers' liver conditions complicated any
   surgery, (see Dkt. 100-1 at ¶ 8), but no documents from the 2018 referral appear in the record. Dr. Talbot's after-the-
   fact explanation is inadmissible, and the Court disregards it. No evidence supports a finding that Dr. Talbot personally
   knows why the surgeon was unwilling to operate on Mr. Rogers in 2018. Fed. R. Evid. 602. And even if it is fair to
   infer that Dr. Talbot learned the surgeon's rationale by reviewing Rogers' medical records, he offers a hearsay
   description of treatment notes that he easily could have entered into the record. See Fed. R. Evid. 802 (hearsay), 805
   (hearsay within hearsay), 1002 (requirement that a document be introduced to prove its own contents).


                                                               5
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 6 of 14 PageID #: 1203




   appointment, (Dkt. 100-1 at ¶ 8), implying that an ultrasound might show changes in Rogers'

   condition that would make surgery appropriate. Dr. Talbot's February 20, 2019 treatment notes do

   not indicate, however, that he actually ordered an ultrasound or that he reconsidered surgical

   referral. Compare Dkt. 100-2 at 15 (noting that Rogers was "due for" a 6–12 month ultrasound)

   to Dkt. 100-2 at 17–18 (documenting that Dr. Talbot ordered a hernia belt and certain medications

   but silent as to ultrasound).

           Over the next seven weeks, Rogers did not see a doctor, but he submitted three Requests

   for Health Care. He reiterated that his hernias were causing "constant pain," limiting his mobility,

   and preventing him from "liv[ing] a normal life." (Dkt. 119 at 11.) When a nurse examined Rogers

   on March 15, 2019, his "[e]ntire abdomen" was tender, and touching it made him "wince." Id.;

   Dkt. 100-2 at 20. On April 3, 2019, a nurse described Rogers as having a "large umbilical

   hernia"—not a lipoma—and observed that his inguinal hernia was now the size of a baseball.

   (Dkt. 100-2 at 22.)

           When Dr. Talbot examined Rogers on April 12, 2019, he acknowledged "2 very large

   hernias." (Dkt. 100-2 at 25.) Both were tender, and Rogers could no longer reduce either one. Id.

   Finally, Dr. Talbot requested that Rogers be examined by a surgeon. Id.

           Dr. Duan Pierce ("Dr. Pierce"), another general physician, examined Rogers two weeks

   later to provide a second opinion. Id. at 31–36; Dkt. 100-1 at ¶ 12. By then, the umbilical hernia

   was "[g]rapefruit sized." (Dkt. 100-2 at 36.) Dr. Pierce noted that the hernias affected Rogers'

   ability to walk, determined that surgery was appropriate, and projected that surgery would improve

   his quality of life. Id. at 34–35.

           It is not clear when the Wexford staff actually arranged for Rogers to meet with a surgeon.

   Dr. Talbot noted on May 10, 2019, that surgery was "approved," but records from that visit provide




                                                    6
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 7 of 14 PageID #: 1204




   no details about whether surgery had been approved by all necessary Wexford officials or

   scheduled with an outpatient facility. Id. at 37–39. On June 6, 2019, Dr. Talbot noted that a

   surgeon "recently" examined Rogers and recommended surgery. Id. at 41.

   C.     Surgery and Recovery

          The medical staff eventually scheduled Rogers' surgery for June 25, 2019, but no one told

   him. Because he was unaware of the surgery, Rogers did not fast. He ate before he was taken to

   the hospital, so his surgery was postponed. Id. at 46; Dkt. 100-3 at 11 (Rogers Dep. 39:9–23).

   Thirteen days later, Rogers underwent successful surgery. (Dkt. 100-2 at 48–52.)

          Rogers appears to have recovered well from his hernia operation. In the month after his

   surgery, Rogers reported difficulties in receiving his medications in the infirmary, plus one episode

   of pain and bruising near his surgical sites. (See Dkt. 100-2 at 55–58; Dkt. 119 at 13.) However,

   these issues appear to have been isolated and quickly resolved. Rogers submitted no healthcare

   requests regarding his hernias from July 23, 2019 until February 2020. Examination notes from

   August 2019 describe no issues related to the hernias, and Dr. Talbot described the surgical sites

   as "stable" in November 2019. (Dkt. 100-2 at 61–68.)

   D.     Surgical Mesh Rupture and Return of Hernias

          On February 4, 2020, Rogers submitted a healthcare request reporting that his hernias had

   returned and he was in pain. (Dkt. 119 at 14.) A week later, a nurse observed a reducible hernia

   and gave Rogers an abdominal binder. Id. at 19–20. Dr. Pierce examined Rogers on February 27,

   2020, but did not address the hernia. (Dkt. 47-2 at 23–25.)

          In March 2020, the Court granted a preliminary injunction directing Wexford to arrange

   an appointment with a surgeon and then follow the surgeon's recommendations. (Dkts. 53, 54.)

   On June 25, 2020, Rogers notified the Court that a surgeon examined him, determined that the




                                                    7
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 8 of 14 PageID #: 1205




   mesh used to repair his hernias had ruptured, and recommended a second surgery. (Dkt. 66.) He

   had surgery in July 2020. (Dkt. 119 at 14.)

                                            III. ANALYSIS

          Rogers asserts that Dr. Talbot and Wexford deprived him of the level of medical care

   required by the Eighth Amendment. "Prison officials violate the [Eighth Amendment's] prohibition

   on cruel and unusual punishment if they act with deliberate indifference to a prisoner's serious

   medical condition." Perry v. Sims, 990 F.3d 505, 511 (7th Cir. 2021) (citing Farmer v. Brennan,

   511 U.S. 825, 837 (1994). "A medical condition is serious if it 'has been diagnosed by a physician

   as mandating treatment' or 'is so obvious that even a lay person would perceive the need for a

   doctor's attention.'" Id. (quoting Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)). "As its name

   implies, deliberate indifference requires 'more than negligence and approaches intentional

   wrongdoing.'" Goodloe v. Sood, 947 F.3d 1030 (7th Cir. 2020) (quoting Arnett v. Webster, 658

   F.3d 742, 751 (7th Cir. 2011)). "[T]he evidence must show that the prison official . . . knew or was

   aware of—but then disregarded—a substantial risk of harm to an inmate's health." Id.

          As "a private corporation that has contracted to provide essential government services,"

   Wexford "is subject to at least the same rules that apply to public entities." Glisson v. Indiana

   Dep't of Corr., 849 F.3d 372, 378–79 (7th Cir. 2017). This means "the Monell theory of municipal

   liability applies" to Rogers' Eighth Amendment claims against Wexford. Whiting v. Wexford

   Health Sources, 839 F.3d 658, 664 (7th Cir. 2016) (citing Monell v. Dep't of Soc. Servs., 436 U.S.

   658 (1978)). "The critical question under Monell . . . is whether a municipal (or corporate) policy

   or custom gave rise to the harm (that is, caused it), or if instead the harm resulted from the acts of

   the entity's agents." Glisson, 849 F.3d at 379.




                                                     8
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 9 of 14 PageID #: 1206




          Wexford was responsible for Rogers' medical care from the time his first hernia appeared

   in 2018 until his hernias were repaired again in 2020. Dr. Talbot was responsible for and involved

   in Rogers' care only from Rogers' arrival at Pendleton in January 2019 until Dr. Talbot's departure

   in late 2019. The Court therefore proceeds through the Eighth Amendment analysis in three

   phases. First, could a reasonable jury find that Rogers suffered an Eighth Amendment injury? If

   so, could a reasonable jury attribute responsibility for Rogers' Eighth Amendment injury to Dr.

   Talbot and Wexford, respectively?

   A.     Did Rogers suffer an Eighth Amendment injury?

          Rogers' claims encompass two rounds of hernia flare-ups. With respect to each round, the

   Court must determine whether evidence permits the conclusions that his hernias presented an

   objectively serious medical condition and that the prison medical staff was deliberately indifferent

   to his condition.

          1.      Original Hernias—2018 and 2019

          Wexford's regional director considered Rogers' first hernia a serious medical condition,

   potentially requiring surgery, by May 2018. (Dkt. 100-2 at 15.) Although the surgeon declined to

   operate, Rogers described his inguinal hernia throughout 2018 and 2019 as causing more pain than

   his hepatitis and liver conditions. (See Dkt. 119 at 9–11.) By the winter of 2019, he had a second

   hernia and reported that the hernias were interfering with his mobility and other activities. Id. at

   11; Dkt. 100-2 at 34–35. Thus, there is no question that Rogers was suffering from a serious

   medical condition. See Perry, 990 F.3d at 511.

          "The real issue, then, is whether" the medical staff "intentionally or with deliberate

   indifference ignored" Rogers' hernias. Ortiz v. Webster, 655 F.3d 731, 735 (7th Cir. 2011).

   "Demonstrating that the inmate received some treatment does not automatically defeat a claim of




                                                    9
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 10 of 14 PageID #: 1207




   deliberate indifference." Peterson v. Wexford Health Sources, 986 F.3d 746, 752 (7th Cir. 2021)

   (internal quotations omitted). Still, deliberate indifference "requires something approaching a total

   unconcern for the prisoner's welfare in the face of serious risks." Donald v. Wexford Health

   Sources, 982 F.3d 451, 458 (7th Cir. 2021) (internal quotations omitted). One "type of evidence

   that can support an inference of deliberate indifference is an inexplicable delay in treatment which

   serves no penological interest." Petties v. Carter, 836 F.3d 722, 730 (7th Cir. 2016).

          The record documents that Rogers began complaining of a hernia in April 2018. (Dkt. 119

   at 8.) Over the next eight months, he complained of progressively increasing pain and reported

   that the hernia extended into his scrotum. Id. at 9–10. Despite urging the Court to "look at the

   totality of [Rogers'] medical care," (Dkt. 120 at 10), the Medical Defendants present no evidence

   that he received any care whatsoever during those eight months. The record reflects only that

   Rogers was considered for surgical referral, (Dkt. 100-2 at 15), rejected, and left to make do with

   a hernia belt that was not even designed to support his hernia, (Dkt. 100-3 at 8 (Rogers Dep. 27:22–

   28:9).) A jury could reasonably infer from this evidence that Rogers had a serious medical need

   in 2018 and faced total unconcern or inexplicable delay in response. Donald, 982 F.3d at 458;

   Petties, 836 F.3d at 730.

          Rogers' care did not improve immediately or significantly when he moved to Pendleton in

   2019. His medical records and Requests for Health Care documented a painful hernia that once

   prompted consideration for surgery and now extended into his scrotum. But his intake papers did

   not address his hernia, and Dr. Talbot incorrectly documented that he did not have a hernia in

   January. (Dkt. 100-2 at 1–6, 9.) In February 2019, Dr. Talbot identified a golf ball-sized hernia

   in Rogers' scrotum that he could not easily reduce, and he misdiagnosed the baseball-sized

   umbilical hernia—which he could not detect a month earlier—as a slow-growing lipoma. Id. at




                                                    10
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 11 of 14 PageID #: 1208




   15–18. He ordered a hernia belt but provided no treatment for the inguinal hernia. Id. Finally,

   Dr. Talbot referred Rogers for surgical consultation on April 12, 2019, after Rogers complained

   for months that his hernias limited his mobility and activities and his inguinal hernia grew to the

   size of a baseball. (Dkt. 100-2 at 22; Dkt. 119 at 11.) A jury could reasonably find that Dr. Talbot

   oscillated between total unconcern and inexplicable delay.

          Nearly three months passed before Rogers finally received his surgery. First, he had to

   meet with Dr. Pierce, who described Rogers' umbilical hernia as grapefruit-sized and found his

   ability to walk limited by the hernias. (Dkt. 100-2 at 31–36.) His surgery still was not scheduled

   for another two months, and then it was delayed another two weeks because no one informed

   Rogers that his surgery was scheduled and he could not eat beforehand. Id. at 46, 48–52; Dkt.

   100-3 at 11 (Rogers Dep. 39:9–23).

          The size of Rogers' hernias by Spring 2019 would make their seriousness obvious to even

   a lay person, and they caused well-documented limitations. A reasonable trier of fact could

   determine that the Wexford staff failed to schedule his surgery promptly either intentionally,

   inexplicably, or due to total unconcern. The fact that Rogers' hernia surgery was rescheduled on

   two weeks' notice casts serious doubt on any notion that the two-month period between

   Dr. Talbot's referral and the original surgery date was a product of deliberative medical judgment.

          2.      Recurrent Hernias—2020

          When Rogers' surgically repaired hernias ruptured in early 2020, his treatment followed a

   similar pattern. Rogers complained that his hernias were causing pain in February 2020, and a

   nurse promptly identified a reducible hernia and provided an abdominal binder. (Dkt. 119 at 14,

   19–20.) The first time a doctor examined Rogers, though, he did not address the hernia. (Dkt. 47-

   2 at 23–25.) In March 2020, the Court enjoined Wexford to arrange an appointment for Rogers




                                                   11
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 12 of 14 PageID #: 1209




   with a surgeon. (Dkts. 53, 54.) Months passed before that examination took place, and he did not

   actually receive surgery until July 2020. (Dkt. 66; Dkt. 119 at 14.) A reasonable trier of fact could

   again conclude that the treatment Wexford provided in 2020 was marked by some combination of

   total unconcern and inexplicable delay.

   B.     Was Dr. Talbot responsible for Rogers' Eighth Amendment injury?

          Dr. Talbot's role in Rogers' hernia care is well-chronicled above. A jury could reasonably

   find that Dr. Talbot was deliberately indifferent to Rogers' need for hernia treatment and

   responsible for the constitutionally inadequate care he received.

          At the beginning of their relationship, Dr. Talbot incorrectly documented that Rogers did

   not have a hernia—even though Rogers had recently complained of serious pain and limitations

   from a hernia and even though his records would have shown that he was considered for hernia

   surgery less than a year before. (Dkt. 100-2 at 9, 15.) According to Dr. Talbot's records, Rogers

   had a golf-ball-sized inguinal hernia in February that did not exist in January 2019. Id. at 15–18.

   Despite its rapid growth, he did not treat it for another two months, at which point it was baseball-

   sized. (Dkt. 100-2 at 22.) These facts preclude summary judgment for Dr. Talbot.

   C.     Was Wexford responsible for Rogers' Eighth Amendment injury?

          With plenty of evidence suggesting that Rogers suffered an Eighth Amendment injury, the

   Court next considers whether a jury could reasonably attribute responsibility for that injury to

   Wexford under the Monell doctrine. The record supports two separate paths to Monell liability,

   and the Medical Defendants have not addressed either.

          First, a plaintiff may prove a Monell claim by showing that his constitutional injury arose

   from a custom or practice of the defendant entity, even if that custom or practice "'has not received

   formal approval through the body's official decisionmaking channels.'" Glisson, 849 F.3d at 379




                                                    12
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 13 of 14 PageID #: 1210




   (quoting Monell, 436 U.S. at 690–691). Rogers attests that he personally knows two other inmates

   whose hernias have gone untreated for years and have been "forced to file" lawsuits to obtain

   adequate medical care. (Dkt. 119 at 24.) He identifies these inmates by name and their lawsuits

   in this Court by case number. The Medical Defendants have not responded to these allegations,

   so the Court treats them as true for purposes of summary judgment. See Fed. R. Civ. P. 56(e)(2);

   S.D. Ind. L.R. 56(f)(2).

          Rogers' first hernia worsened for eight months before he arrived at Pendleton. There, his

   hernias grew for two more months before a doctor even acknowledged them. After two doctors

   determined surgery was appropriate, two more months passed before surgery was actually

   scheduled. These facts raise the question whether the indifference he experienced arose from a

   Wexford policy or practice. He has supplemented those facts by "show[ing] more than the

   deficiencies specific to his own experience." Daniel v. Cook Cty., 833 F.3d 728, 734 (7th Cir.

   2016). Rogers has provided evidence that would allow a jury to find that a Wexford custom or

   practice caused the medical staff to treat his hernias with deliberate indifference.

          Second, "in situations that call for procedures, rules or regulations, the failure to make

   policy itself may be actionable." Sims v. Mulcahy, 902 F.2d 524, 543 (7th Cir. 1990). In Glisson,

   the Seventh Circuit held that providing medical care to prisoners with chronic, complex illnesses

   is one such situation. See Glisson, 849 F.3d at 381 (citing Sims, 902 F.2d at 543). "One does not

   need to be an expert to know that complex, chronic illness requires comprehensive and coordinated

   care." Id. at 382. A prison medical provider can be liable under the Eighth Amendment for making

   "a deliberate policy choice pursuant to which no one was responsible for coordinating " the overall

   care of such patients. Id. at 375–76.




                                                    13
Case 1:19-cv-03722-TWP-MPB Document 121 Filed 07/30/21 Page 14 of 14 PageID #: 1211




          Rogers suffered not only from hernias, but also from hepatitis C, chronic liver disease, and

   cirrhosis. The record documents numerous examinations in which medical personnel addressed

   those serious conditions but gave his hernias little or no attention. See Dkt. 100-2 at 1–6 (no

   reference to hernias), 9 (incorrectly documenting "no hernia"), 37–39 (no reference to hernias).

   These records are evidence from which a jury could infer that Wexford declined to implement

   policies to ensure that inmates with multiple, diverse medical needs would receive necessary care

   for all their conditions. Wexford is not entitled to summary judgment.

                                        IV. CONCLUSION

          The Medical Defendants' Motion for Summary Judgment, (Dkt. [98]), is DENIED. Rogers'

   claims against the Medical Defendants will be resolved by settlement or trial.

          SO ORDERED.

   Date: 7/30/2021

   DISTRIBUTION:

   Steve Rogers, #875983
   PENDLETON CORRECTIONAL FACILITY
   Electronic Service Participant – Court Only

   Douglass R. Bitner
   KATZ KORIN CUNNINGHAM, P.C.
   dbitner@kkclegal.com

   Rachel D. Johnson
   KATZ KORIN CUNNINGHAM, P.C.
   rjohnson@kkclegal.com

   David C. Dickmeyer
   INDIANA ATTORNEY GENERAL'S OFFICE
   david.dickmeyer@atg.in.gov

   Margo Tucker
   INDIANA ATTORNEY GENERAL'S OFFICE
   margo.tucker@atg.in.gov




                                                  14
